PER CURIAM.
Appellant petitioned, under 28 U.S.C. § 2255, for the vacation of a judgment of conviction entered in 1931 on his plea of guilty, on the ground that he did not have the assistance of counsel pursuant to the Sixth Amendment. After a hearing on the petition, Judge Weinfeld, who saw *606and heard the appellant testify, found as a fact that, in 1931, appellant had intelligently waived his right to counsel. D. C., 146 F.Supp. 102, Judge Weinfeld’s opinion specifically states that this conclusion was based on his personal impression of appellant’s demeanor on the witness stand in addition to the fact of appellant’s numerous prior court experiences.
We affirm on Judge Weinfeld’s opinion.
Affirmed.